Title: To James Madison from Charles Pinckney, 18 August 1816
From: Pinckney, Charles
To: Madison, James



Dear Sir
In Charleston August 1816

It Being discovered great pains had Been taken to circulate & reprint the Pamphlet against our worthy & excellent friend Colonel Monroe in all the federal Papers in North Carolina & in this & the neighbouring States it has Been Thought adviseable By his friends here that I should answer it.  A copy of what is said on this occasion is enclosed which I am hopeful will meet your Approbation & that this will find You in health & enjoying every comfort You wish & that You may Continue to do So as long as You desire or is agreeable to You is the Sincere prayer & hope of dear Sir with affectionate regard Yours Truly

Charles Pinckney

